Citation Nr: 0723669	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-33 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for laceration of 
right wrist with scar currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased rating for neuromas of the 
right forearm, wrist and thumb with painful scars, currently 
evaluated as 10 percent disabling, to include a separate 
compensable rating for scarring.

3.  Entitlement to an increased rating for thrombophlebitis 
of the left forearm, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an initial rating higher than 10 percent 
for ulnar neuropathy of the left arm associated with 
thrombophlebitis of the left forearm.

5.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).   




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from December 1966 to October 
1967.    

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In June 2002, among other issues, the RO granted service 
connection for bilateral hearing loss and assigned a 10 
percent evaluation.  In October 2002, the veteran indicated 
that he wanted an appeal hearing.  Later that month, the RO 
advised the veteran that he needed to clarify the issues that 
he wanted to discuss at a hearing and whether he wanted to 
appeal the denials.  The RO in February 2003 continued the 10 
percent rating.  In a statement received in October 2003, the 
veteran stated; "Please consider this letter a Request for 
Appeal on Disability Evaluation."  In a December 2003 
deferred rating action, the RO decided to accept the 
veteran's statement as a notice of disagreement (NOD) to the 
assignment of the 10 percent rating for bilateral hearing 
loss.  At his hearing held in March 2004, the veteran 
indicated that he was satisfied with the assigned evaluation.  
Therefore, the Board will not review that issue.  

In January 2005, the veteran was notified of the denial for 
service connection for a right shoulder disability.  A NOD 
was received later that month and a statement of the case 
(SOC) was issued in April 2006.  In November 2006, the RO 
received a statement regarding an appeal of the denial of 
service connection for the right shoulder disability.  The RO 
notified the veteran that his substantive appeal was untimely 
and viewed the statement as a request to reopen a claim for 
service connection for a right shoulder disability.  The RO 
has begun development of this claim; therefore, the Board 
will not review this issue at this time.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  The veteran is right handed.

2.  The residuals of laceration to Muscle Group VIII of the 
right forearm are productive of no more than moderate 
impairment.  

3.  The neuromas of the right forearm, wrist and thumb are 
characterized by pain, numbness, and slight loss of sensation 
to light touch in the right hand/wrist/forearm.  He has no 
muscle wasting or atrophy.

4.  The veteran's thrombophlebitis of the left forearm is 
currently manifested by complaints of pain and swelling which 
is alleviated with elevation; without evidence of edema.

5.  Left ulnar neuropathy is not shown to be equivalent to no 
more than mild incomplete paralysis of the ulnar nerve.

6.  The veteran has tender and painful scarring affecting his 
right upper extremity as a result of his injury and treatment 
to the right forearm.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
laceration of right wrist, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2001); 38 C.F.R. Part 4, Diagnostic Code 
5308 (2006).

2.  The criteria for a rating in excess of 10 percent for 
neuromas of the right forearm, wrist and thumb, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2001); 38 C.F.R. Part 
4, Diagnostic Code 8515 (2006).

3.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected thrombophlebitis of the left 
forearm with scarring, are not met. 38 U.S.C.A. 1155 (West 
2001); 38 C.F.R. § 4.104, 4.118 Diagnostic Codes 7121, 7804 
(2006).

4.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for left ulnar neuropathy involving 
the minor extremity have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R § 4.7, Diagnostic Code 8516 
(2006).

5.  A separate 10 percent rating for tender scarring that 
resulted from the residuals of the laceration to the right 
wrist is warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
Part 4, 4.16, 4.118 Diagnostic Code 7804 (2002 and 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice requirements have been satisfied by virtue of letters 
sent to the veteran in June 2001, November 2002, and May 
2005.  Furthermore, while this case was undergoing 
development, the case of Dingess/Hartman was decided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran was notified of this decision in a letter issued in 
April 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.  The veteran has been provided VA examinations.  

The Board notes that VA outpatient records were received 
subsequent to the issuance of the most recent supplemental 
statement of the case (SSOC) issued in April 2006.  Although 
the RO did not review these records, for the most part, the 
records are unrelated to the issues that will be reviewed by 
the Board.  While there is a January 2007 reference to right 
elbow pain, the record does not show there was a significant 
change in his service connected right forearm disability 
subsequent to the July 2005 VA examination.  The Board will 
not delay adjudication of these issues simply for RO review 
of mostly unrelated medical records.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Criteria for increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

The lay statements and testimony are considered to be 
competent evidence when describing symptoms of a disease or 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

The post service examination reports show that the veteran is 
right handed.  See 38 C.F.R. § 4.69 [a distinction is made 
between major (dominant) and minor musculoskeletal groups for 
rating purposes, and only one extremity is to be considered 
major].

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  The record contains VA outpatient 
records that date between 2001 and 2007, as well as, reports 
of VA examinations that were conducted in February 2002, 
January 2003, April 2004, and July 2005.  

Entitlement to an increased rating for laceration of right 
wrist with scar currently evaluated as 10 percent disabling.

Service medical records relate that the veteran sustained a 
laceration to the radial aspect of the right wrist when he 
apparently put his hand through a plate glass.  An October 
1976 private clinical report shows that there was a well 
healed transverse incision in the region of the ramus 
superficialis of the radial nerve at the radial styloid.  

In December 1976, service connection was granted for 
residuals of a laceration of the radial aspect of the right 
wrist.  A noncompensable evaluation was assigned under 
Diagnostic Code 5308.  A 10 percent evaluation was assigned 
in a June 1977 rating action.  This was subsequently 
confirmed by Board decision. 

For Muscle Group VIII of the major extremity (muscles arising 
from the external condyle of the humerus), a 10 percent 
rating will be assigned for moderate muscle injury; and a 20 
percent evaluation where the damage is moderately severe.  
38 C.F.R. § 4.72, Code 5208.

The regulations provide some guidance as to type of injury as 
causing moderately severe disability.  There would be 
indications on palpation of moderate loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance of 
muscle groups involved (compared with sound side) would give 
positive evidence of marked or moderately severe loss.  38 
C.F.R. 4.56(c), 4.72. 

Normal dorsiflexion of the wrist is from 0 to 70 degrees, and 
normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 
4.71, Plate I.  Normal ulnar deviation of the wrist is from 0 
to 45 degrees, and normal radial deviation is from 0 to 20 
degrees. Id.

According to the applicable criteria, a 10 percent evaluation 
is warranted for palmar flexion limited in line with the 
forearm or for dorsiflexion less than 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5215.  A 20 percent evaluation 
requires favorable ankylosis in 20 to 30 degrees of 
dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.

VA examination and treatment reports do not present findings 
that would permit a finding that the veteran's injury to 
Muscle Group VIII is moderately severe in nature.  See 38 
C.F.R. § 4.56, under which "moderately severe" muscle 
disability is defined, as noted above.  The report of the VA 
examination conducted in February 2002 noted that there was a 
barely discernible 1.5-inch scar on the lateral aspect of the 
right wrist that extended to the dorsum of the right wrist.  
At VA examination in January 2003, he had normal grip 
strength in the right hand, as well as full range of motion 
of the fingers, wrist, and hand.  A December 2003 magnetic 
resonance imaging (MRI) report indicated that there was no 
evidence of retraction or muscular atrophy.  Further, VA 
examination in April 2004 noted that he had normal motor 
strength in the right hand.  He also had normal range of 
motion of the wrist.  Furthermore, at VA examination in July 
2005, there was no bone, joint, or nerve damage involving the 
right hand/wrist/forearm.  The muscle strength was good and 
there was no loss of muscle function.  There was no edema, 
effusion, instability, weakness tenderness, redness, heat, 
abnormal movement, or guarding of movement.  In this case, 
there is no evidence of marked or moderately severe loss of 
strength or endurance.  Neither the examination reports, nor 
any other medical record, show that the impairment resulting 
from the veteran's injury to Muscle Group VIII qualifies as 
"moderately severe" under these criteria, or any other code, 
including limitation of motion.  See also 38 C.F.R. § 4.40.

Entitlement to an increased rating for neuromas of the right 
forearm, wrist and thumb with residual scars, currently 
evaluated as 10 percent disabling.

Post service private records dated in October 1976 relate 
that following the veteran's lacerative injury to the right 
wrist, he developed a traumatic neuroma near the right radial 
styloid.  Later that month, a neuroma, as well as a bony 
prominence were excised.  In September 1977, a neuroma was 
excised from the digital nerve of the right thumb.  

The Board granted service connection for neuromas of the 
right upper extremity in April 1984, which was effectuated by 
rating action in September 1984.  A noncompensable evaluation 
was assigned under Diagnostic Code 8514.  In a January 1998 
rating action, a 10 percent evaluation was assigned under 
Diagnostic Code 8515.  The RO noted that VA examination 
revealed evidence of neuropathy involving the median nerve.  
The RO also recharacterized the disability to include painful 
scarring.  

(It is noted parenthetically that the residual scarring will 
be discussed below when a separate compensable rating is to 
be assigned.)

The criteria for evaluating the severity or impairment of the 
median nerve group of the peripheral nerves are set forth 
under Diagnostic Codes 8515, 8615, and 8715.  Under 
Diagnostic Code 8515, a 10 percent evaluation may be assigned 
for mild incomplete paralysis of the median nerve for the 
major upper extremity.  A 30 percent evaluation requires 
moderate incomplete paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.

Diagnostic Codes 8615 and 8715 address the criteria for 
evaluating neuritis and neuralgia of the median nerve group, 
respectively.  The criteria are consistent with the criteria 
for evaluating degrees of paralysis as set forth above.  38 
C.F.R. § 4.124a, Diagnostic Codes 8615, 8715.

A note in the Schedule pertaining to "Diseases of the 
Peripheral Nerves" provides that the term "incomplete 
paralysis" indicates a degree of lost or impaired function 
which is substantially less than that which results from 
complete paralysis of these nerve groups, whether the loss is 
due to the varied level of the nerve lesion or to partial 
nerve regeneration.  When the involvement is wholly sensory, 
the rating should be for the mild, or at most, the moderate 
degree.  38 C.F.R. § 4.124a, Diagnostic Codes 8510 through 
8540.

A review of the record does not show that a higher evaluation 
is warranted under any applicable code.  The January 2003 VA 
examination report shows decreased sensation to light touch 
from the middle of the right forearm down to the fingers and 
thumb.  However, he had normal grip strength with full range 
of motion of the wrist hand, and fingers.  At the April 2004 
VA examination he complained of numbness involving the medial 
aspect of the ring finger and the entire middle finger, index 
finger, and on the radial side of the wrist to mid-forearm.  
However, the motor examination was within normal limits.  
Further, he had full range of motion of the fingers, hand and 
right wrist.  At the neurological examination in July 2005, 
it was noted that on examination when the examiner traced 
figures on the right forearm, there was slightly diminution 
in sensation, but was otherwise normal.  Vibration was 
normal.  The examiner noted that the veteran could only lift 
his forearm to the horizontal position during abduction and 
when he lifted his right forearm in a straight forward 
manner.  However, he also reported that the veteran dressed 
and undressed with alacrity.  Furthermore, muscle strength in 
the right upper extremity and fingers were normal.  The 
reflexes were normal in all four extremities.  There was no 
loss of muscle function.  The Board considers this evidence 
of mild neurological impairment in the right 
wrist/forearm/hand.  While there is evidence of mild sensory 
deficits, there are no consistent organic changes reported 
such as muscle weakness, muscular atrophy or trophic changes 
involving the upper right extremity.  As such, the Board 
finds that the veteran's neurologic manifestations would be 
compatible with no more than a 10 percent evaluation. 

Entitlement to an increased rating for thrombophlebitis of 
the left forearm, currently evaluated as 10 percent 
disabling.

State prison records relate that in December 1976, a 
phlebectomy was performed for chronic thrombophlebitis of the 
left arm.  The thrombophlebitis was attributed to an 
intravenous administration during surgery that was in 
conjunction with the excision of the right hand neuroma that 
was performed the previous year.  

The Board granted service connection for thrombophlebitis of 
the left forearm in April 1984, which was effectuated by 
rating action in September 1984.  A noncompensable evaluation 
was assigned under Diagnostic Code 7121-7804.  In June 2002, 
the RO increased the evaluation to 10 percent.  

Even though the RO increased the schedular rating for the 
veteran's disability during the appeal, the issue of 
entitlement to a higher rating remained on appeal, as the 
veteran has not indicated his desire to withdraw that issue.  
See AB v. Brown, 6 Vet. App. 35 (1993).   

The veteran's thrombophlebitis of the left forearm is 
assigned a 10 percent evaluation under 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (pertaining to post-phlebitic syndrome 
of any etiology) and 7804 for scarring.  Under code 7121 a 10 
percent evaluation is warranted when the disability is 
productive of intermittent edema of the extremity or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of the extremity or 
compression hosiery.  To warrant a 20 percent evaluation, the 
disability must be productive of persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema. 

The record reflects that on VA examination in February 2002, 
the veteran reported occasional swelling involving the left 
forearm.  He indicated that the swelling was relieved by 
elevation of the left upper extremity.  The examiner reported 
that there were no visible or palpable varicose veins.  
Further, there was no evidence of ulcers, edema, statis 
pigmentation, or eczema.  At VA examination in January 2003, 
blood circulation was normal.  There was normal coloration.  
There was no atrophy noted on the muscles of the left hand.  
On VA examination in April 2004, the circulation was 
considered normal.  At VA examination in July 2005, the 
examiner noted that the left forearm appeared normal when 
compared to the right.  There was no swelling, edema, 
dermatitis, cellulitis, atrophic changes, ulcerations, statis 
pigmentation, edema, or eczema.  The coloration was normal 
and there were no palpable varicose veins.  There was some 
sensitivity surrounding the scarring.  Such symptomatology 
corresponds to the current 10 percent evaluation. 

There is no evidence that the veteran's thrombophlebitis of 
the left forearm was manifested by persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema which is 
necessary for a 20 percent evaluation.  Indeed, as noted 
above, on examination, the veteran had no edema.  Therefore, 
the Board concludes that the preponderance of the evidence is 
against an evaluation in excess of 10 percent for the 
veteran's service-connected thrombophlebitis of the left 
forearm based on both the vascular changes and the residual 
scarring. 

Entitlement to a higher rating for ulnar neuropathy of the 
left arm, currently evaluated as 10 percent disabling.

Based on VA examination the RO granted service connection for 
ulnar neuropathy associated with thrombophlebitis of the left 
forearm in the February 2003 rating action.  A 10 percent 
evaluation was assigned effective in October 2002 under 
Diagnostic Code 8516.  

The veteran appealed the initial evaluation assigned his 
service-connected left arm neuropathy.  The issue before the 
Board is taken to include whether there is any basis for 
"staged" ratings at any pertinent time, to include whether a 
current increase is in order.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major upper extremity.  A 
30 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the major upper extremity.  
38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.  

Upon review of the evidence, the Board finds that the 
neurological manifestations affecting the left ulnar nerve 
consist of intermittent and mild diminished sensation over 
the left hand, along with some complaints of tingling in the 
fingers.  At VA examination in January 2003, the veteran 
reported tingling sensation that radiated down the ulnar 
aspect of the left forearm.  He indicated that this caused 
him to drop things at times.  The examiner noted that there 
was very slight reduction in the grip strength.  He had full 
range of motion of the left wrist and hand.  Function of the 
left elbow was normal.  On VA examination in April 2004, the 
grip strength was considered normal.  He could feel light 
touch over the hands.  He had full range of motion of the 
wrists and elbows.  

In this case, none of the physicians diagnosed him as having 
more than mild impairment of the minor upper extremity.  The 
motor examinations were considered normal.  He had full range 
of motion of his wrist and elbow.  Under these circumstances, 
it can not be concluded that the disability picture reflected 
more than mild neurological impairment.  

Residual scarring

The Board has also considered whether the residual scarring 
warranted a separate evaluation.  The schedule of ratings 
provides a 10 percent rating for unstable, tender or painful 
superficial scars or if there is limitation of function of 
the part affected.  See 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805.  

At the February 2002 VA examination, there were three 3-inch 
scars on the lateral aspect of the right forearm.  The scars 
were described as tender.  At VA examination in January 2003, 
the examiner noted a healed non tender 8-centimeter scar over 
the radial aspect of the right wrist that reached from the 
mid dorsal surface across the radial side down to the palmar 
surface.  A non service related burn scar was also noted on 
the dorsal aspect of the right wrist.  There were 3 to 4 
scars that were 4-6 centimeters in length, across the radial 
aspect of the distal forearm.  These scars were reportedly 
the sites of the neuromas removal.  They were slightly 
depressed.  

In regard to the left forearm, the February 2002 VA 
examination report noted that the veteran described 
sensitivity of the scars of the left arm.  The examiner noted 
a 4-inch L-shaped scar over the left antecubital fossa and a 
1-inch scar in the left medial elbow area.  At VA examination 
in January 2003, on the left extremity, there were 2 scars (4 
and 5-centimeter) noted over the ulnar side of the medial 
area of the left antecubial fossa.  There was firm scar 
tissue noted in that area.  On palpation of the scars, the 
veteran reported tingling sensation that radiated down the 
ulnar aspect of the left forearm.  On VA scar examination in 
April 2004, the scars on the upper left extremity were 
described as well healed with no evidence of raised scarring, 
erythema, drainage, tenderness, ulceration, exfoliation, or 
crusting.  On the VA examination of the left hand in April 
2004, there was slight tenderness in the antecubial area over 
the scars on the ulnar side of the medial area of the left 
forearm.  To the extent these scars are symptomatic, they are 
considered in the rating for the thrombophlebitis residuals 
as noted above.  There is essentially no impairment of the 
upper extremity based on the residuals of that treatment.  
There was no edema or diminished hand function.  As such, any 
tenderness of the scars would represent the basis for the 
assignment of the previously discussed compensable rating.

Since tender scarring is a separate and distinct 
manifestation, it may be rated separately.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In this case, the residual 
scarring of the right arm is reportedly tender on objective 
demonstration, warranting a 10 percent rating under Code 
7804.  Besides tenderness and tingling sensation, the veteran 
has not reported any other complaints regarding any scarring 
and the record does not show that the scarring is productive 
of any significant functional impairment, nor otherwise 
disabling.  As the scarring has not been shown to result in 
functional limitation of the upper extremities, wrist, or 
hands, a higher rating is not warranted.  

Entitlement to higher disability ratings based on Deluca 
considerations

In light of the veteran's credible complaints of pain, 
numbness, and tingling experienced in his hands, functional 
loss due to flare-ups, pain, fatigability, incoordination, 
pain on movement, and weakness, were considered and are 
reflected in the variously assigned disability ratings.  As 
noted above, the veteran has full range of motion of the 
upper extremities.  Further, there is no evidence of motor 
impairment in either upper extremity.  In the July 2005 VA 
examination report, the examiner noted that there was no 
fatigue, weakness, lack of endurance, edema, effusion, 
instability, abnormal movement, or guarding of movement 
involving the right wrist.  While there was painful motion 
noted, this did not affect the range of motion.  Further, 
evidence of swelling, deformity, or atrophy has never been 
shown for either upper extremity.  The Board is of the 
opinion that the evaluations currently in effect, including 
the separate 10 percent ratings for the tender scars of the 
right arm granted herein, adequately compensate the veteran 
for the functional impairment, including that due to pain, 
that his service-connected disabilities individually produce.  
There is no showing that any pain or other functional loss 
that the veteran might have is not contemplated in the 
ratings now assigned.


ORDER

An increased evaluation for the laceration of right wrist is 
denied.

An increased rating for neuromas of the right forearm, wrist 
and thumb with residual scars is denied.

An increased rating for thrombophlebitis of the left forearm 
is denied.

An initial rating higher than 10 percent for ulnar neuropathy 
of the left arm associated with thrombophlebitis of the left 
forearm is denied.

A separate 10 percent rating, but no more, for tender 
scarring of the right arm (residuals of the laceration wound 
sustained in service), is granted, subject to the laws and 
regulations governing the award of monetary benefits.


REMAND

In light of the grant of a separate 10 percent rating for the 
residual scarring, the issue of a TDIU must be reconsidered.  
Moreover, additional evidentiary development is indicated.

The records show that the veteran was involved in VA 
vocational rehabilitation.  These records would be beneficial 
in reviewing his pending claim for a TDIU.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's VA 
vocational rehabilitation folder, and 
associate it with the claims folder.

2.  The RO should readjudicate the 
veteran's claim for a TDIU.  If this 
benefit remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


